NUMBER 13-14-00222-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                     IN RE GONZALEZ TRUCKING S.A. DE C.V.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        This is a personal injury lawsuit that arose from a vehicular collision that occurred

on the Texas side of the Pharr-Reynosa International Bridge. By petition for writ of

mandamus, Gonzalez Trucking S.A. de C.V. (“Gonzalez Trucking”), contends that the

trial court abused its discretion in denying its motion to dismiss on forum non conveniens

grounds and alternative motion for the application of foreign law. The Court requested

and received a response to the petition for writ of mandamus from the real parties in


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); Id.
R. 47.4 (distinguishing opinions and memorandum opinions).
interest, Jose De La Rosa Lucio and Marta Elba Montoya, individually and as personal

representatives of the estate of Gerardo de la Rosa Montoya, and has received a reply

thereto from relator. Transportes Loro, S.A. de C.V. and Omar Estrada Adame filed a

response to the petition for writ of mandamus stating that they “agree with and adopt fully

by reference” the petition and join in Gonzalez Trucking’s request for relief.

       Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). An appeal is not

adequate when a motion to dismiss on forum non conveniens grounds is erroneously

denied, so mandamus relief is available, if it is otherwise warranted. In re ENSCO

Offshore Int’l Co., 311 S.W.3d 921, 923–24 (Tex. 2010) (orig. proceeding); In re Gen.

Elec. Co., 271 S.W.3d 681, 685 (Tex. 2008) (orig. proceeding). In contrast, a choice of

law ruling is an incidental ruling for which there is an adequate remedy by appeal. See

In re W. Aircraft, Inc., 2 S.W.3d 382, 384 (Tex. App.—San Antonio 1999, orig. proceeding

[mand. denied]); Transportes Aereos Nacionales, S.A. v. Downey, 817 S.W.2d 393, 395

(Tex. App.—Houston [1st Dist.] 1991, orig. proceeding [mand. dism’d]).

       The Court, having examined and fully considered the petition for writ of mandamus,

the responses, and the reply, is of the opinion that Gonzalez Trucking has not met its

burden to show itself entitled to the relief sought. Accordingly, we lift the stay that was

previously imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated or



                                             2
modified, an order granting temporary relief is effective until the case is finally decided.”).

We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM

Delivered and filed the
30th day of May, 2014.




                                              3